Case 2:19-cv-04980-AB-SK Document 204 Filed 09/30/20 Page 1of3 Page ID #:3151

Office of the Clerk
United States Court of Appeals for the Ninth Circuit
Post Office Box 193939
San Francisco, California 94119-3939
415-355-8000

 

Molly C. Dwyer

 

 

Clerk of Court September 30, 2020
No.: 20-56008
D.C. No.: 2:19-cv-04980-AB-FFM
Short Title: Nomadix, Inc. v. Guest-Tek Interactive
Dear Appellant/Counsel

A copy of your notice of appeal/petition has been received in the Clerk's office of
the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
Appeals docket number shown above has been assigned to this case. You must
indicate this Court of Appeals docket number whenever you communicate with
this court regarding this case.

Motions filed along with the notice of appeal in the district court are not
automatically transferred to this court for filing. Any motions seeking relief from
this court must be separately filed in this court's docket.

Please furnish this docket number immediately to the court reporter if you place an
order, or have placed an order, for portions of the trial transcripts. The court
reporter will need this docket number when communicating with this court.

The due dates for filing the parties' briefs and otherwise perfecting the appeal
have been set by the enclosed "Time Schedule Order," pursuant to applicable
FRAP rules. These dates can be extended only by court order. Failure of the
appellant to comply with the time schedule order will result in automatic
dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:19-cv-04980-AB-SK Document 204 Filed 09/30/20 Page 2 o0f3 Page ID #:3152

UNITED STATES COURT OF APPEALS FILED

FOR THE NINTH CIRCUIT

 

SEP 30 2020

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

 

 

 

NOMADIKX, INC.,

Plaintiff - Appellee,

Vv.

GUEST-TEK INTERACTIVE
ENTERTAINMENT LTD.,

Defendant - Appellant.

No. 20-56008

D.C. No. 2:19-cv-04980-AB-FFM

U.S. District Court for Central
California, Los Angeles

TIME SCHEDULE ORDER

 

 

The parties shall meet the following time schedule.

Wed., October 7, 2020

Mon., November 30, 2020

Wed., December 30, 2020

Appellant's Mediation Questionnaire due. If your
registration for Appellate CM/ECF is confirmed after
this date, the Mediation Questionnaire is due within
one day of receiving the email from PACER
confirming your registration.

Appellant's opening brief and excerpts of record
shall be served and filed pursuant to FRAP 31 and
9th Cir. R. 31-2.1.

Appellee's answering brief and excerpts of record
shall be served and filed pursuant to FRAP 31 and
9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.
Case 2:19-cv-04980-AB-SK Document 204 Filed 09/30/20 Page 30f3 Page ID #:3153

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: John Brendan Sigel
Deputy Clerk
Ninth Circuit Rule 27-7
